NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
LINCOLN ELECTRIC COMPANY
AND LINCOLN GLOBAL, INC.,'
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, _
and (
THE ESAB GROUP, INC.,
Intervenor,
and
SIDERGAS SPA,
Interuen,0r.
2011-1087
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337-TA-686.
ON MOTION
Bef0re MOORE, C'ircuit Judge.

LINCOLN ELECTRIC CO V. ITC 2
ORDER
Sidergas SpA and The ESAB Group, Inc. (ESAB)
move to dismiss Lincoln Electric Company and Lincoln
Global, Inc.’s (Linco1n) appeal for lack of jurisdiction.
Lincoln opposes. ESAB replies.
Lincoln filed an appeal of an adverse International
Trade Commission determination. Lincoln states that it
inadvertently identified ESAB and not the ITC as the
appellee in the caption on the notice of appeal. However,
the notice of appeal did expressly name the`ITC as the
forum that decided the matter. This court docketed the
appeal and named the ITC as the appellee on the court's
official caption. Lincoln states that it served the Commis-
sion with a copy of the notice of appeal. The Commission
entered an appearance soon thereafter as an appellee.
ESAB asserts that Lincoln’s appeal must be dismissed
because Lincoln failed to include the ITC as a respondent
in the caption of the notice of appea1, which ESAB asserts
Lincoln must do pursuant to Fed. R. App. P. 15(a). That
rule states, in relevant part, that a notice of appeal must
"name the agency as a respondent." Fed. R. App. P.
15(a)(2)(A).
We agree with ESAB that a failure to identify an ap-
pellant on a notice of appeal would deprive this court of
jurisdiction to hear from that appellant under Fed. R.
App. P. 15(a). See Torres o. Oaklcmd Scavenger Co., 487
U.S. 312, (1988), superseded in part by 1993 revision to
Fed. R. App. P. 3(c), (Fed. R. App. P. 3(c) required that
each appellant be named in a notice of appeal and court
could not waive that deficiency because it was a jurisdic-
tional requirement). However, we do not find convincing
the argument that the failure to include the proper appel-
lee in the caption of the appeal constitutes a jurisdictional
deficiency As here, when the document does identify the
agency and the ITC received notice of the appeal because

3 LINCOLN ELECTRIC CO V. ITC
Lincoln served a copy on the ITC, the failure to include
the agency again in the caption of the appeal appears
harmless and is not a jurisdictional deficiency
Accordingly,
IT ls 0RDERED THAT:
ESAB’s motion to dismiss is denied. Lincoln's opening
brief is due within 30 days of the date of filing of this
order.
FoR THE CoURT
 25  /sf Jan Horbaly _
Date J an Horbaly
Clerk
cc: Terrance J. Wikberg, Esq.
Jia Chen, Esq.
Stephen B. Mosier, Esq.
Blas P Arroyo, Esq F"-fn
` ` RT 0F APPEALS FU
S20 EDERAL GlRCU|T
FEB 25 2011
=
:_E!»
-18
'nC
JAN|‘l9RBAL¥
CLER(